Citation Nr: 0711856	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-10 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as lumbar strain.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from November 1982 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board remanded this matter for additional development in 
May 2006. The requested development has been completed and 
the case returned to the Board for review.


FINDING OF FACT

There is no competent medical evidence of a relationship 
between the veteran's current lumbar strain and low back pain 
noted during service.  


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1101, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 488.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

A.  Duty to Notify

The RO notified the veteran in a January 2003 letter of the 
information and evidence required to substantiate a claim for 
service connection.  This letter also informed the veteran of 
VA's duty to assist in the development of his claim and 
explained what evidence VA would be responsible for obtaining 
and what types of evidence VA would assist him in obtaining.  
The veteran was advised to submit evidence of treatment for 
the claimed condition.  This letter complied with the timing 
requirements set forth in Pelegrini, as it was provided prior 
to the initial unfavorable rating decision.  The December 
2006 supplemental statement of the case provided the veteran 
with information regarding disability rating and effective 
dates.

The Board concludes that the duty to notify has been 
satisfied in this case.  All that the VCAA requires is that 
the duty to notify is satisfied and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims. Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

B. Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of this claim.  The record in this case includes 
the veteran's service medical records and post-service 
private treatment and VA outpatient records.  The veteran has 
also been afforded a VA examination.  The veteran has not 
identified any outstanding evidence that is relevant to this 
claim.  The Board therefore concludes that the duty to assist 
has been satisfied in this case.

II.  Analysis of Claim

The veteran seeks service connection for low back strain.  He 
asserts that he had low back pain in service and has 
continued to have low back pain since separation from 
service.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also  Pond v. West, 12 Vet. App. 341, 346 (1999).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. See 
Baldwin v. West, 13 Vet. App. 1 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran served on active duty from November 1982 to 
September 1986.  His service medical records show that no 
back conditions were noted during the enlistment examination.  
The veteran sought treatment for back pain in September 1984.  
He reported that he had had low back pain since January 1984.  
Spinal x-ray showed normal findings.  Several days later,  
the veteran was seen again with complaints of low back pain.  
He reported that he had been taking over the counter pain 
medication with no relief.  No other complaints of back pain 
are noted in the service medical records.  According to a 
September 1986 entry in the service medical records, review 
of the service medical records found that a separation 
examination was not necessary. 

Following service, evidence of treatment for back pain is 
first demonstrated in private medical records dated in 1994, 
which reflect a diagnosis of thoracic paraspinal strain.  
Medical records dated in 2004 reflect that the veteran 
reported upper back pain and was treated with trigger point 
injections.  VA outpatient medical records dated in 2006 
reflect that the veteran was seen as an outpatient in the 
pain clinic with complaints of sharp pain and spasm in the 
lumbar paraspinal muscles.  He reported a history of chronic 
back pain of approximately 20 years in duration.  He reported 
using over-the-counter pain medications, hot showers and a 
TENS unit for relief.

On VA examination in October 2006, the veteran reported a 
history of chronic intermittent low back pain since 1984.  He 
stated that he was treated during service in 1984 and that he 
took analgesics during service when his back pain flared up.  
The veteran related that he continued to have flare-ups of 
back pain after service which he treated with heat, rest and 
painkillers.  He reported that his post-service treatment for 
back pain included lidocaine injections and Botox trigger 
point injections; he had Botox trigger point injections in 
June 2006.

The VA examiner reviewed the claims file and noted that the 
veteran had complaints of back pain in September 1984 and was 
assessed with myalgia and spasms.  The VA examiner diagnosed 
right lower thoracic myofascial paraspinal pain with muscle 
spasms.  The examiner opined that, while the veteran had 
documented complaints of lumbar strain and back spasm during 
service, there was no evidence of continued medical treatment 
or care for chronic back pain and spasms since the veteran's 
discharge from service in 1986.  The examiner observed that 
the first post-service record of treatment for a back 
condition was dated in 1994.

The Board notes that there is a gap of almost eight years 
between the veteran's separation from service and the 
earliest evidence of treatment for a low back disability.  
This absence of evidence tends to disprove the claim that the 
veteran's current low back disability is related to the back 
pain reported during service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002).  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000). 

As noted above, in order to establish service connection, 
there must be (1) medical evidence of a current disability; 
(2) evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the in-
service disease or injury and the current disability.  See 
Hickson, supra.  Although the evidence does demonstrate that 
the veteran was treated for low back pain during service and 
has a current diagnosis of a low back condition, there is no 
medical evidence of an etiological relationship between the 
in-service complaints and the current back pain.  The 2006 VA 
examination found no relationship to service, and there are 
no other medical opinions in evidence relating the veteran's 
low back disability to service.  

The Board has also considered the statements submitted by the 
veteran in support of this claim.  The veteran contends that 
he has had chronic low back pain since service but that he 
treats the condition himself and only seeks medical care when 
home treatment fails to alleviate his pain.  While a lay 
witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his or her belief 
as to medical causation is not probative evidence because 
only someone qualified by knowledge, training, expertise, 
skill, or education may provide evidence requiring medical 
knowledge. Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, while the 
veteran is competent to report his symptoms of back pain, his 
opinion regarding a causal relationship between the back pain 
reported during service and his current lumbar strain is not 
considered competent medical evidence for the purpose of 
establishing service connection.

For the reasons discussed above, the Board concludes that 
there is a preponderance of the evidence against the 
veteran's claim for service connection for a low back 
disorder.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of his claim.  Rather, as the 
preponderance of the evidence is against the claim, it must 
be denied.








ORDER


Service connection for a chronic low back disorder, claimed 
as lumbar strain, is denied.


____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


